DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 02/22/2021 have been fully considered but they are not persuasive. Park discloses independent claim 1 and claim 22 using broadest and reason interpretation in light of the applicant specification. See the rejection below.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 17, 22-24 and 26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park 20160071905.

    PNG
    media_image1.png
    768
    907
    media_image1.png
    Greyscale


Regarding claim 1, fig. 4F of Park discloses an integrated circuit product, comprising: 
a first metallization layer (as labeled by examiner above); 
a memory cell 28 (on the right of fig. 4F) positioned in the first metallization layer, the memory cell comprising a top electrode 27 having an upper surface that is positioned at a first level within the first metallization layer relative to a reference surface (bottom surface of 11) located below the first metallization layer; 
a conductive line (as labeled by examiner above) positioned in the first metallization layer, the conductive line comprising a bottom surface that is positioned at a second level within the first 
a conductive contact structure (as labeled by examiner) that is conductively coupled to the upper surface of the top electrode 27.

Regarding claim 2, Park discloses wherein the memory cell comprises MTJ (magnetic tunnel junction) memory device (par [0065]).

Regarding claim 3, fig. 4F of Park discloses wherein the first metallization layer comprises an insulating material 29 positioned above the first level and an etch stop layer 30 positioned above the insulating material, wherein a portion of the conductive contact structure 31 extends through both the etch stop layer and the insulating material.

Regarding claim 17, fig. 4F of Park discloses wherein the integrated circuit product comprises at least one transistor device (par [0059]) having a gate length (length of 15) that extends in a gate length direction, wherein the top electrode 27 has a first lateral width (x-dimension of top surface of 17) in the gate length direction and wherein the conductive contact structure, at a location where the conductive contact structure physically contacts the upper surface of the top electrode 17, has a second lateral width (x-dimension of bottom of 31) in the gate length direction that is less than the first lateral width.


    PNG
    media_image2.png
    769
    861
    media_image2.png
    Greyscale

 
Regarding claim 22, fig. 4F of Park discloses an integrated circuit product, comprising: 
a first metallization layer (as labeled by examiner above); 
a memory cell 28 (on right of fig. 4) positioned in the first metallization layer, the memory cell comprising a top electrode 27 having an upper surface that is positioned at a first level (as labeled by examiner above) within the first metallization layer relative to a reference surface (bottom surface of 102) located below the first metallization layer; 

a conductive contact structure (as labeled by examiner above) that is conductively coupled to the upper surface of the top electrode 27 (see right element of conductive contact structure conductively coupled to 27 on the right of fig. 4), 
wherein the first metallization layer comprises an insulating material 29 positioned above the first level and an etch stop layer 30 positioned above the insulating material, 
wherein a portion 31 of the conductive contact structure extends through both the etch stop layer and the insulating material, 
wherein the conductive contact structure comprises the conductive line and a conductive via 31, and 
wherein the conductive via 31 physically contacts the upper surface of the top electrode 27.

Regarding claim 23, par [0028] of Park discloses wherein the memory cell comprises one of: an RRAM (resistive random access memory) device, a PRAM (phase-change random access memory) device, an MRAM (magnetic random access memory) device, or a FRAM (ferroelectric random access memory) device.

Regarding claim 24, fig. 4F of Park (as labeled by examiner above) discloses wherein the upper surface of the top electrode is positioned at the first level above the second level, wherein the bottom surface of the conductive line is positioned at the second level, and wherein the conductive line is a nearest conductive line to the memory cell within the first metallization layer.
.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 18-20 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Yu et al. 20130264620.
Regarding claims 18 and 27, fig. 4E of Park discloses claim 1, but does not discloses wherein the conductive contact structure comprises at least one of copper, aluminum, or tungsten.
However, par [0021] of Yu et al. discloses of aluminum metallization will have CVD tungsten plugs or Al plugs.
In view of such teaching, it would have been obvious to form product of Park wherein the conductive contact structure comprises at least one of aluminum, or tungsten such as taught by Yu in order to form well known plug technology.

Regarding claim 19, Park discloses wherein the conductive contact structure comprises a conductive line 33 and a conductive via 31, wherein the conductive via 31 physically contacts the upper surface of the top electrode 27.

Regarding claim 20, fig. 4E of Park discloses wherein the memory cell is formed in the first metallization layer.

Claims 21 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Park.
Regarding claim 21, Park discloses claim 3, and Park discloses wherein the etch stop layer 30 comprises nitride (par [0070]), and wherein the insulating material 29 is formed of a distinct material from the etch stop layer and comprises oxide (par [0069]).
Park does not disclose that the nitride is silicon nitride and that the oxide is silicon oxide.
However, it would have been obvious to form a product of Park wherein the nitride is silicon nitride and the oxide is silicon oxide in order to use silicon base film in order to have a different etch rate material between the etch stop layer and the insulating material in order to have different etch rate for end-point detection.

Regarding claim 28, Park discloses claim 26, and par [0028] of Park discloses wherein the memory cell comprises one of: an RRAM (resistive random access memory) device, a PRAM (phase-change random access memory) device, an MRAM (magnetic random access memory) device, or a FRAM (ferroelectric random access memory) device.

Park does not disclose that the nitride is silicon nitride and that the oxide is silicon oxide.
However, it would have been obvious to form a product of Park wherein the nitride is silicon nitride and the oxide is silicon oxide in order to use silicon base film in order to have a different etch rate material between the etch stop layer and the insulating material in order to have different etch rate for end-point detection.

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Zhao et al. 20180061482.
Regarding claim 25, Park discloses claim 24, but does not disclose wherein the first level and the second level are vertically spaced by up to 15 nanometers (nm).
However, par [0006] of Zhao discloses a top electrode with a thickness of 10-200 nm for a magnetic tunnel junction’s memory device.
Note 10-200 nm overlaps applicant claim range of up to 15nm.
Note that the court has held that the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05 (Obviousness of Similar and Overlapping Ranges).
Therefore, it would have been obvious to form a product of Park wherein the first level and the second level are vertically spaced by up to 15 nanometers (nm) such as taught by Zhao in order for a top electrode with desire resistance and thickness of an electrode affects its resistance.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VONGSAVANH SENGDARA whose telephone number is (571)270-5770. The examiner can normally be reached on Max flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.usi3to.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, PURVIS A. Sue can be reached on (571)272-1236. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/VONGSAVANH SENGDARA/Primary Examiner, Art Unit 2829